DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 03/03/2022 for application with case number 16/710,428 (filed on 12/11/2019), in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1, 6 & 12 are currently amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811519391.2, filed on 12/12/2018.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 11/18/2020 & 06/15/2021 have been received and considered.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 

Response to Arguments 
Applicant's arguments filed on 03/03/2022 have been fully considered and are addressed as follows: 
Regarding the claim rejections under 35 USC §102(a)(1) & §103: Applicant’s arguments regarding the rejections of the claims 1-3, 5-8, 10, 12-14, and 16-19 as being clearly anticipated by the prior art of Faliang (Pub. No. CN 107187420 A) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Faliang … does not anticipate "sending, by the autonomous vehicle to a cloud server,
in real time during a driving process, data reflecting a travelling state of the autonomous
vehicle".
It is clear that a biological parameter of a passenger is quite different from the data reflecting the travelling state of the autonomous vehicle. The biological parameter of a passenger is sent when the car is not started which is quite different from sending in real time during the driving process” (see Remarks pages 8-10; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations [i.e., sending, by the autonomous vehicle to a cloud server, in real time during a driving process, data reflecting a travelling state of the autonomous vehicle] added to the amended base claims 1, 6 & 12 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office action mailed on 12/15/2021. Although the examiner does not necessarily agree with Applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by PG Pub. No. US 2014/0156134 A1 to Cullinane et al. (hereinafter “Cullinane”) see Cullinane et al. (PG Pub. US 2014/0156134 A1), which is found in the Non-Final office action page 29, as also indicated in the 892 form both mailed on 12/15/2021

As per claim 1, Cullinane teaches a computer device for a control system in an autonomous vehicle, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a method for authorizing an autonomous driving function (see Fig. 1, Fig(s). 7A & 7B [both reproduced below for convenience], Abstract, and ¶¶[0003]-[0010]: Aspects of the present disclosure relate switching between autonomous and manual driving modes. In order to do so, the vehicle's computer may conduct a series of environmental, system, and driver checks to identify certain conditions … the method includes receiving a request to switch a vehicle from a manual driving mode to an autonomous driving mode. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver, and see ¶¶[0029]-[0036]: The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers … computer 110 may be an autonomous driving computing system incorporated into vehicle 101), wherein the method comprises:


    PNG
    media_image1.png
    196
    513
    media_image1.png
    Greyscale

Cullinane’s Fig. 7A




    PNG
    media_image2.png
    208
    866
    media_image2.png
    Greyscale

Cullinane’s Fig. 7B


sending, by the autonomous vehicle to a cloud server (see Fig(s). 7A & 7B, and ¶[0055]: As shown in FIGS. 7A and 7B, data from computer 110 within vehicle 101 may be transmitted via a network to stationary computer 720 [cloud server] for further processing … The network, and intervening nodes, may comprise various configurations and protocols including the Internet, World Wide Web … data may be transferred by storing it on memory which may be accessed by or connected to computers 110 and 720), in real time during a driving process, data reflecting a travelling state of the autonomous vehicle (see ¶[0004]: assessing the status of the vehicle’s environment, the vehicle and systems of the vehicle [data reflecting a travelling state of the autonomous vehicle], and a driver includes accessing sensor data, accessing detailed map information, communicating with various systems of the vehicle, and communicating with a remote computer [cloud server], see Fig. 1 & ¶¶[0037]-[0040]: The autonomous driving computing system may be capable of communicating with various components of the vehicle. For example, returning to FIG. 1, computer 110 may be in communication with the vehicle’s central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182 [data reflecting a travelling state of the autonomous vehicle (see instant application Specification Page 9 Lines 17-18 OR PG Pub ¶[0070])], signaling system 184, and navigation system 186 in order to control the movement, speed, etc. … The vehicle may also include other devices in communication with computer 110. Such as an accelerometer, gyroscope or another direction/speed detection device 146 to determine the direction and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] or changes thereto, and see Fig(s). 7A & 7B, and ¶¶[0047]-[0064]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed [data reflecting a travelling state of the autonomous vehicle] should be modified in response to the sensed environment … Other current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed [data reflecting a travelling state of the autonomous vehicle] for switching from manual to autonomous driving mode);
sending, by the control system in the autonomous vehicle, an authorization request to the cloud server, when the autonomous driving function needs to be activated (see ¶¶[0003]-[0010]: the method includes receiving a request [authorization request] to switch a vehicle from a manual driving mode to an autonomous driving mode [when the autonomous driving function needs to be activated]. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver, and see ¶[0071]: Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle); and
activating, by the control system, the autonomous driving function, in response to receiving authorization approval instruction information returned by the cloud server after the cloud server verifies authorization for the autonomous vehicle according to the data reflecting the travelling state of the autonomous vehicle and approves authorization (see Fig(s). 7A & 7B, and ¶¶[0064]-[0071]: current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed for switching from manual to autonomous driving mode …Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle).

As per claim 5, Cullinane teaches the computer device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Cullinane further teaches wherein the autonomous driving function needs to be activated comprises: 
a user requesting to switch from a manual driving mode to an autonomous driving mode, or the user directly requesting to start the autonomous driving mode (see ¶¶[0003]-[0010]: the method includes receiving a request to switch a vehicle from a manual driving mode to an autonomous driving mode. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver).
















As per claim 6, Cullinane teaches a computer device for a cloud server, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a method for authorizing an autonomous driving function (see Fig. 1, Fig(s). 7A & 7B [both reproduced above for convenience], Abstract, and ¶¶[0003]-[0010]: Aspects of the present disclosure relate switching between autonomous and manual driving modes. In order to do so, the vehicle's computer may conduct a series of environmental, system, and driver checks to identify certain conditions … the method includes receiving a request to switch a vehicle from a manual driving mode to an autonomous driving mode. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver, and see ¶¶[0055]-[0056]: As shown in FIGS. 7A and 7B, data from computer 110 within vehicle 101 may be transmitted via a network to stationary computer 720 [cloud server] for further processing … The network, and intervening nodes, may comprise various configurations and protocols including the Internet, World Wide Web … data may be transferred by storing it on memory which may be accessed by or connected to computers 110 and 720 … computer 720 may comprise a server having a plurality of computers, e.g., a load balanced server farm, that exchange information with different nodes of a network for the purpose of receiving, processing and transmitting the data to and from computer 110. The server may be configured similarly to the computer 110, with a processor 730, memory 740, instructions 750, and data 760), wherein the method comprises:
obtaining, by the cloud server from an autonomous vehicle, in real time during a driving process, data reflecting a travelling state of the autonomous vehicle (see ¶[0004]: assessing the status of the vehicle’s environment, the vehicle and systems of the vehicle [data reflecting a travelling state of the autonomous vehicle], and a driver includes accessing sensor data, accessing detailed map information, communicating with various systems of the vehicle, and communicating with a remote computer [cloud server], see Fig. 1 & ¶¶[0037]-[0040]: The autonomous driving computing system may be capable of communicating with various components of the vehicle. For example, returning to FIG. 1, computer 110 may be in communication with the vehicle’s central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182 [data reflecting a travelling state of the autonomous vehicle (see instant application Specification Page 9 Lines 17-18 OR PG Pub ¶[0070])], signaling system 184, and navigation system 186 in order to control the movement, speed, etc. … The vehicle may also include other devices in communication with computer 110. Such as an accelerometer, gyroscope or another direction/speed detection device 146 to determine the direction and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] or changes thereto, and see Fig(s). 7A & 7B, and ¶¶[0047]-[0064]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed [data reflecting a travelling state of the autonomous vehicle] should be modified in response to the sensed environment … Other current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed [data reflecting a travelling state of the autonomous vehicle] for switching from manual to autonomous driving mode);
obtaining, by the cloud server, an authorization request sent from a control system in the autonomous vehicle, wherein the authorization request is sent when the autonomous driving function of the autonomous vehicle needs to be activated (see ¶¶[0003]-[0010]: the method includes receiving a request [authorization request] to switch a vehicle from a manual driving mode to an autonomous driving mode [when the autonomous driving function needs to be activated]. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver, and see ¶[0071]: Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle); and
verifying, by the cloud server, authorization for the autonomous vehicle according to the data reflecting the travelling state of the autonomous vehicle, and in response to approving authorization, returning authorization approval instruction information to the control system, so that the control system activates the autonomous driving function (see Fig(s). 7A & 7B, and ¶¶[0064]-[0071]: current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed for switching from manual to autonomous driving mode …Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle).







As per claim 12, Cullinane teaches a system for authorizing an automatic driving function (see Fig. 1, Fig(s). 7A & 7B [both reproduced above for convenience], Abstract, and ¶¶[0003]-[0010]: Aspects of the present disclosure relate switching between autonomous and manual driving modes. In order to do so, the vehicle's computer may conduct a series of environmental, system, and driver checks to identify certain conditions … the method includes receiving a request to switch a vehicle from a manual driving mode to an autonomous driving mode. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver), comprising:
a first computer device for a control system in an autonomous vehicle, comprising a first memory, a first processor and a first computer program which is stored on the first memory and runs on the first processor, wherein the first processor, upon executing the first program, implements a first method for authorizing an autonomous driving function (see Fig. 1, Fig(s). 7A & 7B, Abstract, and ¶¶[0003]-[0010]: Aspects of the present disclosure relate switching between autonomous and manual driving modes. In order to do so, the vehicle's computer may conduct a series of environmental, system, and driver checks to identify certain conditions, and see ¶¶[0029]-[0036]: The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers … computer 110 may be an autonomous driving computing system incorporated into vehicle 101), wherein the first method comprises:
sending, by the autonomous vehicle to a cloud server (see Fig(s). 7A & 7B, and ¶[0055]: As shown in FIGS. 7A and 7B, data from computer 110 within vehicle 101 may be transmitted via a network to stationary computer 720 [cloud server] for further processing … The network, and intervening nodes, may comprise various configurations and protocols including the Internet, World Wide Web … data may be transferred by storing it on memory which may be accessed by or connected to computers 110 and 720), in real (see ¶[0004]: assessing the status of the vehicle’s environment, the vehicle and systems of the vehicle [data reflecting a travelling state of the autonomous vehicle], and a driver includes accessing sensor data, accessing detailed map information, communicating with various systems of the vehicle, and communicating with a remote computer [cloud server], see Fig. 1 & ¶¶[0037]-[0040]: The autonomous driving computing system may be capable of communicating with various components of the vehicle. For example, returning to FIG. 1, computer 110 may be in communication with the vehicle’s central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182 [data reflecting a travelling state of the autonomous vehicle (see instant application Specification Page 9 Lines 17-18 OR PG Pub ¶[0070])], signaling system 184, and navigation system 186 in order to control the movement, speed, etc. … The vehicle may also include other devices in communication with computer 110. Such as an accelerometer, gyroscope or another direction/speed detection device 146 to determine the direction and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] or changes thereto, and see Fig(s). 7A & 7B, and ¶¶[0047]-[0064]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed [data reflecting a travelling state of the autonomous vehicle] should be modified in response to the sensed environment … Other current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed [data reflecting a travelling state of the autonomous vehicle] for switching from manual to autonomous driving mode);
(see ¶¶[0003]-[0010]: the method includes receiving a request [authorization request] to switch a vehicle from a manual driving mode to an autonomous driving mode [when the autonomous driving function needs to be activated]. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver, and see ¶[0071]: Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle); and
activating, by the control system, the autonomous driving function, in response to receiving authorization approval instruction information returned by the cloud server after the cloud server verifies authorization for the autonomous vehicle according to the data reflecting the travelling state of the autonomous vehicle and approves authorization (see Fig(s). 7A & 7B, and ¶¶[0064]-[0071]: current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed for switching from manual to autonomous driving mode …Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle); and
a second computer device for the cloud server, comprising a second memory, a second processor and a second computer program which is stored on the second memory and runs on the second processor, wherein the second processor, upon executing the second program, implements a second method for authorizing the autonomous driving function (see Fig(s). 7A & 7B, and ¶¶[0055]-[0056]: As shown in FIGS. 7A and 7B, data from computer 110 within vehicle 101 may be transmitted via a network to stationary computer 720 [cloud server] for further processing … The network, and intervening nodes, may comprise various configurations and protocols including the Internet, World Wide Web … data may be transferred by storing it on memory which may be accessed by or connected to computers 110 and 720 … computer 720 may comprise a server having a plurality of computers, e.g., a load balanced server farm, that exchange information with different nodes of a network for the purpose of receiving, processing and transmitting the data to and from computer 110. The server may be configured similarly to the computer 110, with a processor 730, memory 740, instructions 750, and data 760), wherein the second method comprises:
obtaining, by the cloud server from an autonomous vehicle, in real time during a driving process, data reflecting a travelling state of the autonomous vehicle (see ¶[0004]: assessing the status of the vehicle’s environment, the vehicle and systems of the vehicle [data reflecting a travelling state of the autonomous vehicle], and a driver includes accessing sensor data, accessing detailed map information, communicating with various systems of the vehicle, and communicating with a remote computer [cloud server], see Fig. 1 & ¶¶[0037]-[0040]: The autonomous driving computing system may be capable of communicating with various components of the vehicle. For example, returning to FIG. 1, computer 110 may be in communication with the vehicle’s central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182 [data reflecting a travelling state of the autonomous vehicle (see instant application Specification Page 9 Lines 17-18 OR PG Pub ¶[0070])], signaling system 184, and navigation system 186 in order to control the movement, speed, etc. … The vehicle may also include other devices in communication with computer 110. Such as an accelerometer, gyroscope or another direction/speed detection device 146 to determine the direction and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] or changes thereto, and see Fig(s). 7A & 7B, and ¶¶[0047]-[0064]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed [data reflecting a travelling state of the autonomous vehicle] should be modified in response to the sensed environment … Other current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed [data reflecting a travelling state of the autonomous vehicle] for switching from manual to autonomous driving mode);
obtaining, by the cloud server, the authorization request sent from the control system in the autonomous vehicle, wherein the authorization request is sent when the autonomous driving function of the autonomous vehicle needs to be activated (see ¶¶[0003]-[0010]: the method includes receiving a request [authorization request] to switch a vehicle from a manual driving mode to an autonomous driving mode [when the autonomous driving function needs to be activated]. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver, and see ¶[0071]: Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle); and
verifying, by the cloud server, authorization for the autonomous vehicle according to the data reflecting the travelling state of the autonomous vehicle, and in response to approving authorization, returning the authorization approval instruction information to the control system, so that the control system activates the autonomous driving function (see Fig(s). 7A & 7B, and ¶¶[0064]-[0071]: current environmental assessments may include examining the current location and speed of the vehicle [data reflecting a travelling state of the autonomous vehicle] and determining whether the vehicle is at an acceptable location and speed for switching from manual to autonomous driving mode …Computer 110 may also use protocol data 138 to assess the status of the vehicle driver. For example, computer 110 may also query central processor 160 … using sensors or other methods to determine … whether the driver is authorized or not to use the vehicle).

As per claim 16, Cullinane teaches the system according to claim 12, accordingly, the rejection of claim 12 above is incorporated. Cullinane further teaches wherein the autonomous driving function needs to be activated comprises: 
a user requesting to switch from a manual driving mode to an autonomous driving mode, or the user directly requesting to start the autonomous driving mode (see ¶¶[0003]-[0010]: the method includes receiving a request to switch a vehicle from a manual driving mode to an autonomous driving mode. In response, protocol data is accessed. This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver).








Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2-3, 7-8, 10-11, 13-14 & 17-20 are rejected under 35 USC §103 as being unpatentable over Cullinane (PG Pub. No. US 2014/0156134 A1), in view of Pub. No. CN 107187420 A published on Sep 22, 2017 by Faliang et al. (hereinafter “Faliang”), which is found in the IDS submitted on 06/15/2021.The rejections below are based on the machine translation of the Faliang’s reference submitted with IDS dated 06/15/2021


As per claim 2, Cullinane teaches the computer device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the method further comprises:
forbidding activation of the autonomous driving function, in response to receiving authorization disapproval instruction information returned by the cloud server after the cloud server verifies authorization for the autonomous vehicle and disapproves authorization (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car, it is determined that the driver is not the driver of the driverless car [disapproves authorization], and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 3, Cullinane as modified by Faliang teaches the computer device according to claim 2, accordingly, the rejection of claim 2 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the method further comprises:
obtaining information regarding a reason for authorization disapproval included in the authorization disapproval instruction information (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car [reason for authorization disapproval], it ls determined that the driver is not the driver of the driverless car, and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend [reason for authorization disapproval] of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).



As per claim 7, Cullinane teaches the computer device according to claim 6, accordingly, the rejection of claim 6 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the method further comprises:
in response to disapproving authorization, returning authorization disapproval instruction information to the control system, so that the control system forbids activation of the autonomous driving function (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car, it is determined that the driver is not the driver of the driverless car [disapproves authorization], and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 8, Cullinane as modified by Faliang teaches the computer device according to claim 7, accordingly, the rejection of claim 7 above is incorporated. Cullinane does not disclose, which (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car [reason for authorization disapproval], it ls determined that the driver is not the driver of the driverless car, and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend [reason for authorization disapproval] of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 10, Cullinane teaches the computer device according to claim 6, accordingly, the rejection of claim 6 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches further wherein verifying by the cloud server the authorization for the autonomous vehicle comprises:
(see Faliang ¶[0021] & ¶[0042]: the biological parameter information includes fingerprints, palm prints, voice prints, retina or facial features [N pieces of predetermined information]);
determining whether the autonomous vehicle meets authorization requirement according to the predetermined information (see Faliang ¶¶[0015]-[0023]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database, and see ¶¶[0082]-[0087]: the vehicle owner information database of this embodiment may also include the identification of the owner's terminal, such as the owner’s mobile phone number or the owner’s account number in the driverless car management application, etc., information used lo uniquely identify the owner. :Further, the owner’s information database may also include the owner's name. phone number, address, height, age, driver's license number, driving age information, and so on … Determine whether the biological parameter information of the passenger matches the biological parameter information of other standby passengers other than the driver of the driverless car in the pre-stored standby information database; when they match. go to step 207: otherwise, go to step 208; 207, Control the driverless car to start and end),
approving authorization if the autonomous vehicle meets the authorization requirement (see Faliang ¶¶[0019]-[0020] & ¶¶[0024]-[0026]: When the biological parameter information of the passenger matches the biological parameter information of the driver of the driverless car, it is determined that the driver is the driver of the driverless car; Controlling the driverless car to start … Receiving the approved identity authentication sent by the owner of the driverless car through the terminal … Judging whether the biological parameter information of the passenger matches the biological parameter information of other standby passengers other than the owner of the driverless car in the pre-stored standby information database; When it matches, control the driverless car to start, see ¶[0072]: if a friend of a car owner borrows the driverless car from the driver, the driver judges that the rider is indeed a friend of the borrowed car through the video received by the terminal, and can send a start command to the driverless car through the terminal to instruct the driverless car start up, and see ¶¶[0087]-[0086]: when they match. go to step 207: … Control the driverless car to start and end), and
disapproving authorization if the autonomous vehicle does not meet the authorization requirement (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car, it is determined that the driver is not the driver of the driverless car [disapproves authorization], see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily, and see ¶¶[0087]-[0086]: when they match. go to step 207: otherwise, go to step 208; … if the control command ls a non-start command, the unmanned vehicle start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function (see Faliang’s ¶¶[0008]-[0026]).

As per claim 11, Cullinane as modified by Faliang teaches the computer device according to claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Cullinane further teaches 
(see Cullinane ¶[0004]: assessing the status of the vehicle’s environment, the vehicle and systems of the vehicle [data reflecting a travelling state of the autonomous vehicle], and a driver includes accessing sensor data, accessing detailed map information, communicating with various systems of the vehicle, and communicating with a remote computer [cloud server], and see Fig(s). 7A & 7B, and ¶¶[0047]-[0064]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed [data reflecting a travelling state of the autonomous vehicle] should be modified in response to the sensed environment). 
Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the predetermined information about the autonomous vehicle comprises: 
information from a vehicle information record table for the autonomous vehicle, and information from a database storing data (see Faliang ¶¶[0019]-[0026]: Judging whether the biological parameter information of the passenger matches the biological parameter information of other standby passengers other than the owner of the driverless car in the pre-stored standby information database [storing data reflecting the state of the autonomous vehicle uploaded by the autonomous vehicle in real time]; When it matches, control the driverless car to start, see ¶¶[0033]-[0041]: The communication module is configured to send the video of the rider to the terminal of the owner of the driverless car, so that the owner of the driverless car can determine whether to allow the rider to board according to the video of the rider, Describes driverless cars;  The communication module is also used to receive a control command sent by the driver of the driverless car through the terminal; The control module is used to control the driverless car to start when the control command is a start … the unmanned car as described above further includes: The biological parameter collection module is also used to collect biological parameter information of the rider; The detection module is used to determine whether the biological parameter information of the passenger matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database [vehicle information record table]; and When the biological parameter information of the driver of the driverless car does not match, it is determined that the passenger is not the driver of the driverless car. Further optionally, in the driverless car as described above. the detection module is further configured to determine when the biological parameter information of the rider matches the biological parameter information of the owner of the driverless car The passenger is the owner of the driverless car).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).


As per claim 13, Cullinane teaches the system according to claim 12, accordingly, the rejection of claim 12 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the first method further comprises:
forbidding activation of the autonomous driving function, in response to receiving authorization disapproval instruction information returned by the cloud server after the cloud server verifies authorization for the autonomous vehicle and disapproves authorization (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car, it is determined that the driver is not the driver of the driverless car [disapproves authorization], and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 14, Cullinane as modified by Faliang teaches the system according to claim 13, accordingly, the rejection of claim 13 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the first method further comprises:
obtaining information regarding a reason for authorization disapproval included in the authorization disapproval instruction information (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car [reason for authorization disapproval], it ls determined that the driver is not the driver of the driverless car, and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend [reason for authorization disapproval] of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 17, Cullinane teaches the system according to claim 12, accordingly, the rejection of claim 12 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the second method further comprises:
in response to disapproving authorization, returning authorization disapproval instruction information to the control system, so that the control system forbids activation of the autonomous driving function (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car, it is determined that the driver is not the driver of the driverless car [disapproves authorization], and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 18, Cullinane as modified by Faliang teaches the system according to claim 17, accordingly, the rejection of claim 12 above is incorporated. Cullinane does not disclose, which (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car [reason for authorization disapproval], it ls determined that the driver is not the driver of the driverless car, and see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend [reason for authorization disapproval] of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).

As per claim 19, Cullinane teaches the system according to claim 12, accordingly, the rejection of claim 12 above is incorporated. Cullinane does not disclose, which Faliang; being analogous art; teaches further wherein verifying by the cloud server the authorization for the autonomous vehicle comprises:
(see Faliang ¶[0021] & ¶[0042]: the biological parameter information includes fingerprints, palm prints, voice prints, retina or facial features);
determining whether the autonomous vehicle meets authorization requirement according to the predetermined information (see Faliang ¶¶[0015]-[0023]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database, and see ¶¶[0082]-[0087]: the vehicle owner information database of this embodiment may also include the identification of the owner's terminal, such as the owner’s mobile phone number or the owner’s account number in the driverless car management application, etc., information used lo uniquely identify the owner. :Further, the owner’s information database may also include the owner's name. phone number, address, height, age, driver's license number, driving age information, and so on … Determine whether the biological parameter information of the passenger matches the biological parameter information of other standby passengers other than the driver of the driverless car in the pre-stored standby information database; when they match. go to step 207: otherwise, go to step 208; 207, Control the driverless car to start and end),
approving authorization if the autonomous vehicle meets the authorization requirement (see Faliang ¶¶[0019]-[0020] & ¶¶[0024]-[0026]: When the biological parameter information of the passenger matches the biological parameter information of the driver of the driverless car, it is determined that the driver is the driver of the driverless car; Controlling the driverless car to start … Receiving the approved identity authentication sent by the owner of the driverless car through the terminal … Judging whether the biological parameter information of the passenger matches the biological parameter information of other standby passengers other than the owner of the driverless car in the pre-stored standby information database; When it matches, control the driverless car to start, see ¶[0072]: if a friend of a car owner borrows the driverless car from the driver, the driver judges that the rider is indeed a friend of the borrowed car through the video received by the terminal, and can send a start command to the driverless car through the terminal to instruct the driverless car start up, and see ¶¶[0087]-[0086]: when they match. go to step 207: … Control the driverless car to start and end), and
disapproving authorization if the autonomous vehicle does not meet the authorization requirement (see Faliang ¶¶[0015]-[0017]: Collecting biological parameter information of the rider; Judging whether the biological parameter information of the rider matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database; When the biological parameter information of the passenger does not match the biological parameter information of the driver of the driverless car, it is determined that the driver is not the driver of the driverless car [disapproves authorization], see ¶¶[0072]-[0074]: If the vehicle owner judges that the rider is not a friend of the borrowed car through the video received by the terminal, he can send a deactivation instruction [forbidding activation] to the driverless car through the terminal to indicate that the driverless car cannot be started … Determine whether the control command is a start command, and when the control command is a start command, go to step 104; otherwise, if the control command is a non-start command [forbidding activation], the driverless car start operation will not be executed temporarily, and see ¶¶[0087]-[0086]: when they match. go to step 207: otherwise, go to step 208; … if the control command ls a non-start command, the unmanned vehicle start operation will not be executed temporarily).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function (see Faliang’s ¶¶[0008]-[0026]).

As per claim 20, Cullinane as modified by Faliang teaches the system according to claim 19, accordingly, the rejection of claim 19 above is incorporated. 
Cullinane further teaches 
(see Cullinane ¶[0004]: assessing the status of the vehicle’s environment, the vehicle and systems of the vehicle [data reflecting a travelling state of the autonomous vehicle], and a driver includes accessing sensor data, accessing detailed map information, communicating with various systems of the vehicle, and communicating with a remote computer [cloud server], and see Fig(s). 7A & 7B, and ¶¶[0047]-[0064]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed [data reflecting a travelling state of the autonomous vehicle] should be modified in response to the sensed environment).
Cullinane does not disclose, which Faliang; being analogous art; teaches wherein the predetermined information about the autonomous vehicle comprises: 
information from a vehicle information record table for the autonomous vehicle, and information from a database storing data (see Faliang ¶¶[0019]-[0026]: Judging whether the biological parameter information of the passenger matches the biological parameter information of other standby passengers other than the owner of the driverless car in the pre-stored standby information database [storing data reflecting the state of the autonomous vehicle uploaded by the autonomous vehicle in real time]; When it matches, control the driverless car to start, see ¶¶[0033]-[0041]: The communication module is configured to send the video of the rider to the terminal of the owner of the driverless car, so that the owner of the driverless car can determine whether to allow the rider to board according to the video of the rider, Describes driverless cars;  The communication module is also used to receive a control command sent by the driver of the driverless car through the terminal; The control module is used to control the driverless car to start when the control command is a start … the unmanned car as described above further includes: The biological parameter collection module is also used to collect biological parameter information of the rider; The detection module is used to determine whether the biological parameter information of the passenger matches the biological parameter information of the driver of the driverless car in the pre-stored owner information database [vehicle information record table]; and When the biological parameter information of the driver of the driverless car does not match, it is determined that the passenger is not the driver of the driverless car. Further optionally, in the driverless car as described above. the detection module is further configured to determine when the biological parameter information of the rider matches the biological parameter information of the owner of the driverless car The passenger is the owner of the driverless car).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Faliang, as both inventions are directed to the same field of endeavor – engaging & disengaging autonomous vehicle function and the combination would improve the safety of the unmanned vehicle (see Faliang’s ¶¶[0008]-[0026]).



s 4, 9, and 15 are rejected under 35 USC §103 as being unpatentable over Cullinane (PG Pub. No. US 2014/0156134 A1), in view of PG Pub. No. US 2015/0363986 A1 to Hoyos et al. (hereinafter “Hoyos”), which is found in the IDS submitted on 11/18/2020, as also indicated in the 892 form mailed on 12/15/2021

As per claim 4, Cullinane teaches the computer device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Cullinane does not disclose, which Hoyos; being analogous art; discloses wherein the control system communicates with the cloud server in a Secure Sockets Layer two-way authentication manner (see Hoyos Fig. 1, ¶[0070], ¶[0081] & ¶[0113]: establishes a 2-way SSL secured communication session between the on-board computer 101b and the system server 105).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Hoyos, as both inventions are directed to the same field of endeavor – facilitating authorized user access to functionality relating to operation of the vehicle and the combination would enhance security, convenience and safety of the occupants during use of the vehicle (see Hoyos’s ¶¶[0001]-[0008] & ¶[0020]).

As per claim 9, Cullinane teaches the computer device according to claim 6, accordingly, the rejection of claim 6 above is incorporated. 
Cullinane does not disclose, which Hoyos; being analogous art; discloses wherein the cloud server communicates with the control system in a Secure Sockets Layer two-way authentication manner (see Hoyos Fig. 1, ¶[0070], ¶[0081] & ¶[0113]: establishes a 2-way SSL secured communication session between the on-board computer 101b and the system server 105).
(see Hoyos’s ¶¶[0001]-[0008] & ¶[0020]).

As per claim 15, Cullinane teaches the system according to claim 12, accordingly, the rejection of claim 12 above is incorporated.
Cullinane does not disclose, which Hoyos; being analogous art; discloses wherein the control system communicates with the cloud server in a Secure Sockets Layer two-way authentication manner (see Hoyos Fig. 1, ¶[0070], ¶[0081] & ¶[0113]: establishes a 2-way SSL secured communication session between the on-board computer 101b and the system server 105).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cullinane in view of Hoyos, as both inventions are directed to the same field of endeavor – facilitating authorized user access to functionality relating to operation of the vehicle and the combination would enhance security, convenience and safety of the occupants during use of the vehicle (see Hoyos’s ¶¶[0001]-[0008] & ¶[0020]).















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/T.E./Examiner, Art Unit 3661             

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661